Order filed August 3, 2017.




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-17-00153-CV
                                   ____________

                       WEIZHONG ZHENG, Appellant

                                        V.

                   VACATION NETWORK, INC., Appellee


                    On Appeal from the 165th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2013-33555

                                   ORDER

      This is an appeal from a judgment signed November 25, 2016. Appellant did
file a timely post-judgment motion extending appellate timelines. See Tex. R.
App. P. 26.1(a). The notice of appeal was due February 23, 2017. See Tex. R. App.
P. 26.1. Appellant, however, filed his notice of appeal on February 24, 2017, a date
within 15 days of the due date for the notice of appeal. A motion for extension of
time is necessarily implied when the perfecting instrument is filed within 15 days
of its due date. Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997). Appellant
did not file a motion to extend time to file the notice of appeal. While an extension
may be implied, appellant is still obligated to come forward with a reasonable
explanation to support the late filing. See Miller v. Greenpark Surgery Center
Assocs., Ltd., 974 S.W.2d 805, 808 (Tex. App.—Houston [14th Dist.] 1998, no
pet.).
         Accordingly, we ORDER appellant to file a proper motion to extend time to
file the notice of appeal on or before 10 days after the date of this order. See Tex.
R. App. P. 26.3; 10.5(b). If appellant does not comply with this order, we will
dismiss the appeal. See Tex. R. App. P. 42.3.

                                   PER CURIAM